DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-20, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “a housing between the display panel and the bottom cover, conductive lines on two lateral sides within the housing and configured to supply electricity therethrough, and a movable member having both ends thereof supported by and electrically connected to the conductive lines to thereby be movable in a longitudinal direction of the housing”. 
The aforementioned limitation in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom (claims 2-20) patentable over the art of record. 

The closest art of record is believed to be that of Park (US 2007/0103909 – hereafter “Park”).
While Park Figs 1-13 teaches many of the limitation of claim 1 such as; a display device (1), comprising: a display panel (2); a bottom cover (4) at a rear surface of the display panel (Fig 4); and a heat dissipation assembly (10) including: a housing (18) between the display panel (2) and the bottom cover (4).
However neither Park, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of claim 1.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835